Citation Nr: 0014499	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran 
service connection for asthma.  

This case was initially before the Board in May 1999, at 
which time the Board REMANDED the matter to the RO for 
additional development.  After the additional development was 
completed and the case was returned to the Board, the Board 
again reviewed the case.  In March 2000, the Board determined 
that a Veterans Health Administration (VHA) expert medical 
opinion was needed to assist the Board in rendering a 
decision, as the issue at bar involves a complex medical 
question.  A VHA opinion has since been prepared and 
associated with the claims file, which has been returned to 
the Board.  


REMAND

In its March 2000 request for a VHA opinion, the Board asked 
for an opinion as to whether the results of the August 1999 
VA clinical summary and associated pulmonary function tests 
indicate that the veteran suffers from a diagnosed chronic 
pulmonary or respiratory disorder other than asthma, and, if 
so, whether it is at least as likely as not that any such 
diagnosed chronic pulmonary or respiratory disorders were 
incurred in or aggravated by service. 

The VHA opinion states that the entire record was studied.  
It was opined that although spirometric results of the 
pulmonary functions tests performed in association with the 
August 1999 VA clinical summary were in the normal range, 
such results were relied upon "in spite of the fact that the 
quality of every one of the tests was inadequate."  The VA 
expert further commented that the "poor quality of the 
testing and the interpretation of the results lead to an 
erroneous notion that the [veteran] has mild restrictive 
physiology not consistent with asthma, but rather a 
restrictive disease process such as sarcoid, amyloid, etc."  
There were several problems identified with the pulmonary 
function tests, summarized as follows: the FEV-1 was 
underestimated due to partial and variable closure of the 
glottis during expiration effort; none of the predicted 
values used for this patient accounts for her Asian origin; 
the lung volume determination of total lung capacity and 
residual volume was faulty; and the interpretation of the 
test result that there was mild restrictive physiology was 
faulty.

In view of the fact that the results of the most recent VA 
pulmonary examination report and associated pulmonary 
functions tests performed in compliance with the Board's May 
1999 REMAND appear to be erroneous, the case is hereby 
REMANDED to the RO for the following actions: 

1.  The veteran should be afforded a new 
comprehensive VA pulmonary examination.  
As part of this examination, pulmonary 
function tests should be readministered 
and reinterpreted in the manner outlined 
by the VHA expert medical opinion.  The 
purpose of the examination is to 
ascertain whether the veteran suffers 
from a pulmonary disorder or disease, 
including asthma, and to determine the 
etiology of any such disease.  An opinion 
should also be rendered as to whether 
there was an increase in pathology of any 
pulmonary disability during service that 
is not otherwise due to the natural 
progression of the disease.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and offer an 
opinion as to whether it is at least as 
likely as not that any preexisting lung 
disability increased in severity (namely, 
underwent an increase in pathology) 
during service that is not otherwise due 
to the natural progression of the 
disease, or whether it is at least as 
likely as not that any currently 
diagnosed pulmonary disability is 
otherwise attributable to service.  In 
relation to this opinion, the examiner 
should specifically comment on Dr. 
Dunnan's March 1998 opinion and comply 
with observations made by the May 2000 
VHA opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The veteran and her 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  


The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and her representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



